[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 10-14789                    MARCH 21, 2012
                         Non-Argument Calendar                 JOHN LEY
                       ________________________                 CLERK

                   D. C. Docket No. 4:10-cv-00025-CDL


JAMES HOLSEY,

                                                          Petitioner-Appellant,

                                   versus

DANNY THOMPSON,
Warden,

                                                        Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (March 21, 2012)

Before EDMONDSON, MARTIN and ANDERSON, Circuit Judges.



PER CURIAM:
       James Holsey, a Georgia prisoner, appeals the district court’s denial of his

pro se 28 U.S.C. § 2254 habeas corpus petition, challenging his convictions for

malice murder, aggravated assault, possession of a firearm by a convicted felon,

possession of a firearm during the commission of a crime, and kidnapping.1

Holsey was sentenced to life imprisonment plus 25 years for his offenses.

Reversible error has been shown; we affirm in part and vacate and remand in part

for additional proceedings.

       Holsey raised seven claims in his section 2254 petition, four of which are at

issue on appeal. In Grounds Two and Three, Holsey argued that the Georgia

Supreme Court erred in concluding that the trial court’s erroneous evidentiary

ruling and jury instruction were harmless. In Grounds Six and Seven, Holsey

argued that the state habeas court erred in denying his ineffective assistance of

counsel claim and in failing to address his claim that insufficient evidence existed

to prove the asportation element of kidnapping.

       The district court denied Grounds Two and Three, concluding that they

raised issues of pure state law and, thus, were not cognizable under federal habeas

review. The district court also denied Grounds Six and Seven as non-cognizable

       1
        We review the district court’s denial of habeas relief de novo and review the court’s
findings of fact for clear error. Pruitt v. Jones, 348 F.3d 1355, 1356 (11th Cir. 2003). In
addition, we construe liberally pro se pleadings. Bellizia v. Fla. Dep’t of Corr., 614 F.3d 1326,
1329 (11th Cir. 2010).

                                                 2
under federal habeas review because they alleged errors in the state habeas

proceedings instead of challenging Holsey’s confinement itself. We granted a

certificate of appealability on “[w]hether the district court erred by failing to

liberally construe Holsey’s second, third, six[th,] and seventh claims as alleging

the underlying substantive claims for relief.”

      We see no error in the district court’s denial of Grounds Two and Three.

That “[a] state’s interpretation of its own laws or rules provides no basis for

federal habeas corpus relief, since no question of a constitutional nature is

involved” is well established. McCullough v. Singletary, 967 F.2d 530, 535 (11th

Cir. 1992). On direct appeal, the Georgia Supreme Court -- interpreting and

applying only Georgia law -- concluded that the trial court erred when it sustained

an objection to defense counsel’s attempt to impeach a witness with an

inconsistent statement and when it instructed the jury on Holsey’s earlier felony

drug conviction. The high court determined, however, that these errors were

harmless because they did not contribute to the guilty verdict. Because Holsey

challenges the Georgia Supreme Court’s interpretation of Georgia law, Grounds

Two and Three are not cognizable under federal habeas review.

      We also see no error in the district court’s denial of Ground Seven, in which

Holsey challenged the state habeas court’s failure to address his sufficiency of the


                                           3
evidence claim. We have established that a challenge to a state collateral

proceeding -- like the one in Ground Seven -- does not undermine the legality of

the conviction itself and, thus, alleged defects in such proceedings do not provide

a basis for habeas relief. See Carroll v. Sec’y, DOC, 574 F.3d 1354, 1365 (11th

Cir.), cert. denied, 130 S. Ct. 500 (2009). In addition, to the extent that Holsey

addressed the underlying merits of his sufficiency of the evidence claim, he relied

on various Georgia cases and on an alleged change in the Georgia kidnapping

statute. Thus, his claim is one of pure state law and is non-cognizable under

federal habeas review. See McCullough, 967 F.2d at 535.

       In Ground Six, Holsey alleged that the state habeas court erred in denying

his ineffective assistance of counsel claim. In doing so, he described 15 different

issues that his counsel failed to raise on appeal. In his reply brief in the district

court, Holsey also cited to Strickland v. Washington, 104 S. Ct. 2052 (1984), and

to other federal cases addressing ineffective assistance of counsel claims. That

Holsey intended to argue the merits of his underlying ineffective assistance of

counsel claim is clear enough.2 The district court erred in concluding that Ground

Six failed to raise a federal issue; therefore, we vacate and remand for the district



       2
         The state concedes on appeal that the district court should have construed Ground Six as
asserting the underlying ineffective assistance of counsel claim.

                                                4
court to review the merits of Holsey’s underlying ineffective assistance of counsel

claim: Ground Six.

      AFFIRMED IN PART; VACATED AND REMANDED IN PART.




                                         5